Citation Nr: 0722021	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
June 1945.  The appellant seeks recognition as the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2006, the appellant testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant was born in June 1944.

2.  The appellant and the veteran were married in July 1963.

3.  The appellant's marriage to the veteran was terminated by 
his death in January 1987.

4.  The appellant remarried in August 1991 being less than 57 
years of age, and remains married to the same spouse.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
remarried prior to the age of 57 that, as a matter of law, 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born in June 1944.  She married the veteran in 
July 1963.  The veteran died in January 1987.  In August 
1991, the appellant remarried, being less than 57 years old 
at the time of her remarriage, and remains married.  In June 
2004, she filed an application for DIC benefits.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311 (West 2002); 38 C.F.R. § 3.5 
(2006).  Generally, a surviving spouse means a person of the 
opposite sex who was legally married to the veteran at the 
time of his death, and has not since remarried.  See 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).  
Exceptions to the remarriage bar include a voiding or 
annulment of remarriage.  See 38 U.S.C.A. § 103(d)(1) (West 
2002); 38 C.F.R. § 3.55(a) (2006).  In addition, the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  38 C.F.R. § 
3.55(a)(10).

The appellant was less than 57 years old at the time of her 
remarriage.  She does not deny she is precluded by statute 
from a restoration of DIC benefits.  Rather, she states that 
she contacted a VA representative soon after the veteran's 
death and was told over the telephone that she was not 
entitled to any benefits.  She essentially argues that she 
was provided erroneous advice provided by a VA employee.  
However, payments of money from the Federal Treasury are 
limited to those authorized by statute, and erroneous advice 
given by a Government employee to a benefit claimant cannot 
estop the Government from denying benefits not otherwise 
permitted by law.  Office of Personnel Management (OPM) v. 
Richmond, 496 U.S. 414, 110 S. Ct. 2465, 110 L.Ed.2d 387 
(1990).  This principle applies to the VA benefits system.  
See Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  The 
Board is not aware of any precedential authority that allows 
for an estoppel application in this case.

In short, the Board may not grant a benefit that the 
appellant is not eligible to receive under statutory law.  
See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  Congress has provided an 
exception to the remarriage bar of a surviving spouse if 
remarriage occurs after age 57, but did not provide this 
exception to a surviving spouse who remarried prior to age 
57.  The Board can only determine whether the appellant meets 
all of the requirements of the benefit being sought and, if 
she is not entitled to the benefit as specified by the 
statutes enacted by Congress and VA's implementing 
regulations, the benefit cannot be awarded regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board has no option but to decide this case in accordance 
with the applicable law and the appellant's claim of DIC 
benefits must be denied as a matter of law.


ORDER

The claim for DIC for the remarried widow of the veteran is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


